DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Preliminary amendments to the claims filed on 16 June 2020 are herein acknowledged.  Claims 16-18 are cancelled, and Claims 1-15 and 19-20 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 7, and 13-15 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, Lines 4 and 12, “the tongue” should be changed to “the patient’s tongue.”
Regarding Claim 3, the “nerve damage” should be changed to the “nerve injury” to be consistent with its parent claim, Claim 2.
Regarding Claim 7, “the intact region of the brain” should be changed to “the intact brain region” to be consistent with its parent claim, Claim 1.
Regarding Claims 13-15, “The MRI-compatible tongue sensor” should be changed to “The MRI-compatible tongue fiber optic sensor.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, the original Specification is silent as to how a computer program/software can perform the steps of: tracking tongue movement, providing neuronal feedback, and instructing the patient. In general, a computer program/software needs other hardware to perform these functions such as an MRI scanner, a movement sensor, or a user interface. The specification discloses “a tangible, non-transitory computer-readable medium comprising computer-program instructions for implementing a method of treating … tracking at least one tongue movement of the patient; providing neuronal feedback to the patient … the tongue; and instructing the patient to change … .” (see Spec. Pages 3, 12-13). It remains unclear, however, how a computer program without additional hardware is capable of doing these functions as claimed in Claim 11. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 19, the original Specification is silent as to how a controller can perform all the steps claimed such as tracking a tongue movement or instructing a patient. In general, a controller by itself can only receive/transmit data and do calculations. Thus, it remains unclear how the claimed controller performs the claimed steps/function in the claim. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement. For example, regarding the limitation “instruct the patient,” the Applicant may amend the claim to change “a controller programmed to… instruct the patient…” to “a controller programmed to …determine instructions...and a display configured to display the instructions… .” 
Regarding Claim 20, the claim is rejected based on its dependency on its parent claim, Claim 19 as stated above.

Claims 5-6, 10-11, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 6, the claims recite the limitation “the nerve damage” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the Applicant can overcome the rejection by amending the claims to recite “according to claim 2, wherein the nerve injury.” In the present office action, the Examiner would assume that Claims 5 and 6 are dependent upon Claim 2 and they refer to the “nerve injury” as recited in Claim 2. 
Regarding Claim 10, it is unclear whether the new steps recited under the first and second sessions are further limiting the steps of Claim 1 or they are in addition to the steps of Claim1. Also, it is unclear whether the claim is dependent upon Claim 1 or is a modification of Claim 1. Compared to Claim 1, it appears that the only further limiting step is the “patient’s entire brain” in lines 4-5. In the present office action, the Examiner would treat Claim 10 the same as Claim 1 in which “plurality of brain regions” is replaced with the “entire brain.”
Regarding Claim 11, it is unclear how a computer program/software, without additional hardware, can perform/implement the steps of: tracking tongue movement, providing neuronal feedback, and instructing the patient. In general, a computer program/software needs other hardware to perform these functions such as an MRI scanner, a movement sensor, or a user interface.
Regarding Claim 19, it is unclear how a controller can perform all the steps claimed such as tracking a tongue movement or instructing a patient. In general, a controller by itself can only receive/transmit data and do calculations.
Regarding Claim 20, the claim is rejected based on its dependency on its parent claim, Claim 19 as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermanson (US 2013/0118504 A1).
Regarding Claim 12, Hermanson discloses an MRI-compatible ([0121] wherein “the material chosen for this particular experiment is plastic” that is MRI-compatible) tongue fiber optic sensor ([0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the mouth, in particular for stimulating and sensing tongue activity”; [0036] “optical sensor”; [0085] fiber optic sensor”) comprising: 
a mouthpiece ([0165] “mouthpieces”); 
and a fiber optic cable configured for connecting an illumination source and a sensor to the mouthpiece ([0165] wherein “a light source is coupled to an illumination port on the oral device and configured to transmit an illumination light signal from the illumination port into the mouth”; [0166] wherein “an optical fiber is provided with a first end portion with a first end optically coupled to the oral .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11  are rejected under 35 U.S.C. 103 as obvious over Subramanian (Leena Subramanian et al., Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease, The Journal of Neuroscience, November 9, 2011, Pages 16309 –16317) in view of Martin (US 2017/0128721 A1).
Regarding Claim 1, Subramanian discloses A method of treating a … disorder associated with a lesioned brain region in a patient (Page 16309, first bolded Paragraph, wherein brain activities in patients with Parkinson’s disease [PD] is assessed to see whether they are able to alter local brain activity to improve motor function; Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as lesions), the method comprising:
measuring a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by functional magnetic resonance imaging (fMRI) (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);

identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal); and 
instructing the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”).
swallowing, mastication, or speech articulation disorder … during movement of the tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Martin teaches treating a swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] wherein “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
As discussed above, in a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral device. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught 
Regarding Claim 2, Subramanian further discloses wherein the patient has a nerve injury (Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as a nerve injury; it is also notable that in general, Parkinson's disease involves the malfunction and death of vital nerve cells in the brain).
Regarding Claim 3, Subramanian as modified by Martin under Claim 1 is silent as to wherein the swallowing, mastication, or speech articulation disorder is caused by glossopharyngeal or hypoglossal nerve damage.
Martin further teaches wherein the swallowing, mastication, or speech articulation disorder is caused by glossopharyngeal or hypoglossal nerve damage ([0051] wherein “Activating sensory fibers, of the glossopharyngeal nerve (IX) also evokes pharyngeal swallowing, but at higher thresholds” that can be interpreted that glossopharyngeal nerve is one of the nerves involved in the control of swallowing behavior and its damage may cause swallowing disorder).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, and apply it for the treatment of similar disorders that are caused by other nerve injuries that affect the motor function related to swallowing or tongue movement such as the damage to the glossopharyngeal nerve which is involved in controlling the swallowing behavior).
Regarding Claim 4, Subramanian as modified by Martin under Claim 1 is silent as to wherein the swallowing, mastication, or speech articulation disorder originates at the neuronal level.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment method of motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, and apply it for the treatment of similar disorders that involve nerve damages [at neuronal level] such as the damage to the glossopharyngeal nerve which is involved in controlling the swallowing behavior.
Regarding Claim 5, Subramanian further teaches wherein the nerve damage is at the supranuclear level (Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as a nerve damage at the supranuclear level in the brain).
Regarding Claim 6, Subramanian as modified by Martin under Claims 1 and 2 is silent as to wherein the nerve damage is at the infranuclear level of the glossopharyngeal or hypoglossal nerves.
Although Martin does not explicitly disclose a nerve damage at the infranuclear [in contrast to supra] level of the glossopharyngeal or hypoglossal nerves, Martin teaches that activating sensory fibers, of the glossopharyngeal nerve (IX) also evokes pharyngeal swallowing (see Martin [0051]). This teaching enables a person of ordinary skill in the art to modify the location of the damage to the nerve to include all parts of the glossopharyngeal nerve including the infranuclear level. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed treatment method for motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, to provide an fMRI-based neurofeedback treatment method for similar disorders that involve motor function issues as a result of 
Regarding Claim 7, Subramanian further teaches wherein the neuronal feedback is delivered from the intact region of the brain that controls … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “They received continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”; Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest). 
However, Subramanian as modified by Martin under Claim 1 is silent as to the “tongue movement.”
Martin further teaches “tongue movement.” (see Martin, [0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”).
With the similar reasoning as provided in Claim 1, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide neurofeedback to the patients based on the fMRI of intact brain regions to provide an effective treatment method to alter brain activities associated with motor functions of swallowing and tongue movements.
Regarding Claim 8, Subramanian further teaches wherein the at least one intact brain region is selected from the group consisting of Brodmann Area 3A, Brodmann Area 3B, Brodmann Area 2/1, 
Regarding Claim 10, Subramanian teaches a first session and at least a second session (Page 16310, under the heading Procedure, wherein “Each scan session started with a localizer run in … . The localizer run was followed by two runs” in which the localizer run can be the first session and the later run can be the second session. In the alternative, the two runs after the localizer run can be interpreted as the first and the second session excluding the localizer run):
Wherein the first session comprises:
measuring a magnitude and a spatial extent of activation of the patient’s entire brain … by fMRI (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generating a map of an individualized network of brain regions that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal); and 
instructing the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”).
However, Subramanian is silent as to … treating a swallowing, mastication, or speech articulation disorder … during movement of the tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Martin teaches treating a swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at 
In a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method including multiple sessions, as taught by Subramanian, to provide an effective treatment method to alter brain activities associated with motor functions of swallowing and tongue movements based on fMRI analysis and neurofeedback.
Regarding Claim 11, Subramanian discloses A tangible, non-transitory computer-readable medium comprising computer program instructions for implementing (Page 16310, Col. 1, last Paragraph, wherein a computer used for analysis; Page 16310, Col. 2, 3rd Paragraph, wherein a Macintosh computer is used, wherein computers can be interpreted as systems including a tangible readable medium that stores the instructions for the procedures such as data analyzing and 
measuring a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by functional magnetic resonance imaging (fMRI) (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generating a map of an individualized network of brain regions that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading 
instructing the patient to change at least one motor behavior … based on the blood-oxygen-level-dependent (BOLD) signal which reflects the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”; Page 16311, Fig. 1, wherein it is known in art that these fMRI-related thermometers are used to indicate the BOLD signal).
However, Subramanian is silent as to … treating a swallowing, mastication, or speech articulation disorder … during movement of the tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Martin teaches treating a swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., 
In a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide an effective treatment method for altering brain activities in regions associated with motor functions of swallowing and tongue movements based on fMRI analysis and neurofeedback.

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Hermanson (US 2013/0118504 A1) in view of Greening (Greening, Gage J et al. “Towards monitoring dysplastic progression in the oral cavity using a hybrid fiber-bundle imaging and spectroscopy probe.” Scientific reports vol. 6 26734. 25 May. 2016, doi:10.1038/srep26734).
Regarding Claim 13, Hermanson discloses all the elements of Claim 12. However, Hermanson is silent as to further discloses an illumination fiber bundle configured for connection to the illumination source; and an imaging fiber bundle configured for connection to the sensor.
Greening further discloses an illumination fiber bundle configured for connection to the illumination source; and an imaging fiber bundle configured for connection to the sensor (Page 2, last 
Similar to Hermanson, Greening provides an optical oral device for monitoring the condition of oral cavities using fiber optic technology. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece device, as taught by Hermanson, to benefit from a fiber optic bundle for both lightening and imaging of the conditions of the oral cavity, like taught by Greening, to provide medical information regarding the condition of the oral cavity to the medical team to be used in various therapeutic methods that require monitoring the changes in oral cavities. 
 Regarding Claim 14, Hermanson discloses all the elements of Claim 12. However, Hermanson is silent as to an illumination source that emits light with a wavelength of 400-700 nm.
Greening further teaches an illumination source that emits light with a wavelength of 400-700 nm (Page 2, last Paragraph, wherein “a 455nm LED (20 FWHM) light source … is coupled through a 1mm-diameter image fiber … consisting of approximately 50,000 individual 4.5μm-diameter fibers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hermanson’s light source to emit light with a wavelength of 400-700 nm, like taught by Greening, in order to utilize known wavelength ranges in the art that can be coupled with fiber optic systems, like taught by Greening, to illuminate and image the oral cavity conditions.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Hermanson (US 2013/0118504 A1).
Regarding Claim 15, Hermanson discloses all the elements of Claim 12 as stated above. However, Hermanson, as discussed under Claim 12, is silent as to “connected to the mouthpiece at an incisor-adjacent region.”
Hermanson, in another embodiment, further teaches a mouthpiece that is connected to sensors and cables at an incisor-adjacent region ([0132] and Fig. 9, wherein sensors and cables are connected to the mouthpiece at an incisor-adjacent region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection point of the mouthpiece with the cable/sensors to be at an incisor-adjacent region, like taught by Hermanson in another embodiment, to sense “tongue position information [to be] used as a real-time diagnostic basis.” (see Hermanson [0112]).

Claims 9, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Subramanian (Leena Subramanian et al., Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease, The Journal of Neuroscience, November 9, 2011, Pages 16309 –16317), in view of Martin (US 2017/0128721 A1), and further in view of Hermanson (US 2013/0118504 A1).
Regarding Claim 9, Subramanian in view of Martin discloses all the elements of Claim 1. Subramanian further discloses wherein the at least one … movement is tracked using an MRI-compatible … sensor (Page 16311, under the heading Electromyography, “We used MRI-compatible … to measure muscle activity (tremors)” while patients underwent MRI scans).
However, Subramanian as modified by Martin under Claim 1, is silent as to wherein a tongue movement is tracked.
Hermanson further teaches wherein a tongue movement is tracked by an MRI-compatible sensor ([0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to equip the fMRI-based neurofeedback system, as taught by Subramanian and modified by Martin, with a tongue movement tracking system, like taught by Hermanson, to provide direct monitoring of mechanical changes in the targeted body part such as a tongue in contrast to motor function-related neuro electrical activities related to the body parts movement which provides additional information that would supplement the fMRI data in providing feedback to the patient.
Regarding Claim 19, Subramanian discloses a system comprising an MRI-compatible …  measurement device (Page 16311, under the heading Electromyography, “We used MRI-compatible … to measure muscle activity”) …;
a controller programmed (Page 16310, Col. 1, last Paragraph, wherein a computer used for analysis; Page 16310, Col. 2, 3rd Paragraph, wherein a Macintosh computer is used, wherein computers can be considered as a controller that monitor and control the procedure) to: 
measure a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by fMRI (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generate a map of an individualized network of brain regions that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable 
identify at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
track at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
provide neuronal feedback to the patient based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal); and 
instruct the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”); and 
a display configured to provide feedback to the patient (Page 16310, under the heading Neurofeedback/imagery runs, “received continuous feedback about the height of activation through the thermometer display”).
movement of the tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Hermanson teaches a tongue fiber optic sensor ([0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the mouth, in particular for stimulating and sensing tongue activity”; [0036] “optical sensor”; [0085] fiber optic sensor”) comprising: a mouthpiece ([0165] “mouthpieces”); and a fiber optic cable configured for connecting an illumination source and a sensor to the mouthpiece ([0165] wherein “a light source is coupled to an illumination port on the oral device and configured to transmit an illumination light signal from the illumination port into the mouth”; [0166] wherein “an optical fiber is provided with a first end portion with a first end optically coupled to the oral device at the sensor location and also to the mouth in the implant configuration, and a second end portion coupled to the optical sensor located outside the mouth”).
Martin teaches … during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
As discussed above, in a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for 
Furthermore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fMRI-based neurofeedback system, as taught by Subramanian and modified by Martin, to include additional MRI-compatible optical sensors, like taught by Hermanson, in order to monitor the changes in oral cavity such as monitoring tongue movements to provide more information to the patients and physicians and supplement fMRI-based movement analysis with additional data obtained by the MRI-compatible mouthpiece device. This device would also help the physicians to provide further feedback and instruction to the patients and monitor the changes on oral cavity during patients’ response to neurofeedback.
Regarding Claim 20, Subramanian further discloses an MRI scanner (Page 16311, under the heading fMRI: data acquisition, “Functional and anatomical scans were performed on all participants in a 3 Tesla Philips Achieva … MRI scanner”).
 
Conclusion
Liew discloses a method for improving motor corticothalamic communication after stroke using real-Time fMRI (rtfMRI) connectivity-based neurofeedback (Sook-Lei Liew et al., Improving Motor Corticothalamic Communication After Stroke Using Real-Time fMRI Connectivity-Based Neurofeedback, Neurorehabilitation and Neural Repair 2016, Vol. 30(7) 671–675). Einav (WO 2007 /138598 A2) discloses a neurofeedback technique for rehabilitating patients by using data acquired by sensors. Ghovanloo (US 20090309747 A1) discloses a method of tracking movement, position, or both of a tongue of a subject. Quattrocki (US 20110263968 A1) discloses methods and systems for training a subject to modify his or her own neuronal activity within a selected brain region. Kawato (US 20140171757 A1) discloses a neurofeedback based system that records nerve activity including brain activity and provides neurofeedback information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793